Citation Nr: 0924274	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-17 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for erectile 
dysfunction.

2.  Entitlement to an increased initial rating for a right 
ankle disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased initial rating for 
degenerative joint disease of the thoracolumbar spine, 
currently rated as 20 percent disabling.

4.  Entitlement to service connection for a cervical spine 
disability (claimed as arthritis of the cervical spine with 
radiculopathy).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to 
September 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, dated in 
April 2003 which granted an increased rating of 20 percent 
for a thoracolumbar spine disability, effective October 17, 
2000, and granted service connection and assigned a 
noncompensable rating for a right ankle disability; and 
January 2005 which denied a compensable rating for erectile 
dysfunction and service connection for a cervical spine 
disability.  In March 2009, the Veteran testified before the 
Board at a hearing held at the RO.

The Veteran raised claims of entitlement to an increased 
rating for a bilateral knee disability in April 2006, and for 
service connection for a benign essential tremor in November 
2006 and May 2008.  As those claims have not been developed 
for appellate review, the Board refers them to the RO for 
appropriate action.

The issues of entitlement to an increased initial rating for 
degenerative joint disease of the thoracolumbar spine and 
service connection for a cervical spine disability are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Since March 1, 2004, the date of claim, the Veteran's 
erectile dysfunction has been manifested by impotence without 
any clinical evidence of penile deformity.

2.  In March 2009, the Veteran withdrew his appeal concerning 
the issue of entitlement to an increased initial rating for a 
service-connected right ankle disability, currently rated as 
10 percent disabling


CONCLUSIONS OF LAW

1.  Since March 1, 2004, the criteria for a compensable 
disability rating for service-connected erectile dysfunction 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2008).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an increased initial rating for a 
right ankle disability have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In June 2008, the Veteran was notified of the evidence needed 
to support his increased rating claim pursuant to Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  At the March 2009 hearing, the 
Veteran submitted additional evidence with a waiver of 
initial consideration of this evidence by the RO.  Thus, a 
supplemental statement of the case was not required.  
38 C.F.R. § 19.37.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in March 2009.  It is therefore inherent in the claim 
that the Veteran had actual knowledge of the rating element 
of his increased rating claim.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  A VA medical examination pertinent to the 
Veteran's claim was obtained in May 2004.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

The RO has rated the Veteran's erectile dysfunction, by 
analogy, under DC 7522.  While no diagnostic code 
specifically addresses the diagnosis of erectile dysfunction, 
DC 7522 does address loss of erectile power, which is 
precisely the symptomatology described by the Veteran.  
Moreover, that is the only diagnostic code that specifically 
addresses erectile function.  The Board can identify no more 
appropriate diagnostic code and the Veteran has not 
identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board will proceed with an analysis of the 
Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2007).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.

The Veteran underwent a VA examination in May 2004.  At that 
time, he reported impotence secondary to surgery.  Physical 
examination revealed no deformity of the penis and he was 
diagnosed with erectile dysfunction secondary to carcinoma of 
the prostate.  Subsequent post-service treatment records 
indicate no penile deformity.  The Board notes that in his 
substantive appeal, the Veteran did not claim that he now has 
a penile deformity, but criticized the rating criteria of DC 
7522 which require evidence of penile deformity for an 
increased rating for an erectile dysfunction.  While the 
Veteran's criticism of the rating schedule and the regulatory 
provisions regarding the evaluation of erectile dysfunction 
are duly noted, the law and regulations as they currently 
exist do not provide for an increased rating for erectile 
dysfunction without evidence of penile deformity.  Under the 
law, the Board is constrained to apply the regulatory 
criteria as written.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.321(a).
In this case, the Veteran has been diagnosed with erectile 
dysfunction (loss of erectile power).  However, because no 
penile deformity has been shown, the Veteran is not entitled 
to a compensable rating.  38 C.F.R. § 4.20.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Here, there is no 
evidence of frequent hospitalizations due to his 
genitourinary disability.  Neither does the record reflect 
marked interference with his employment solely due to his 
service-connected disability.  For these reasons, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the Veteran's contentions as to the 
severity of his erectile dysfunction.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson he is not 
competent to provide opinions requiring medical knowledge, 
such as whether the current symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  It is again worth noting that 
the Veteran does not contend that he meets the diagnostic 
criteria for an increased rating of 20 percent.  Rather, the 
Veteran contends that a 20 percent rating under DC 7522 
should not require evidence of penile deformity.  However, as 
the Board is constrained to apply the regulatory criteria as 
they are written and since the competent medical evidence is 
negative for any clinical findings of penile deformity, his 
assertions and argument are not competent medical evidence 
that provides a basis for the assignment of a rating in 
excess of 10 percent for erectile dysfunction at any time 
during the pendency of this appeal.

Accordingly, the Board finds that the preponderance of 
evidence is against the Veteran's claim for a rating in 
excess of 10 percent for erectile dysfunction at any time 
during the pendency of this appeal and his claim is therefore 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Withdrawal

A Substantive Appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2008).  Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In April 2006, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an increased 
initial rating for a right ankle disability, as identified in 
the April 2006 statement of the case.

A June 2007 rating decision granted an increased rating of 10 
percent, effective October 17, 2000, for the Veteran's right 
ankle disability.

At a March 2009 hearing before the Board, the Veteran stated 
that he was withdrawing the appeal as to the issue of 
entitlement to an increased initial rating for a right ankle 
disability.  The Board finds that the Veteran's statement 
indicating his intention to withdraw the appeal as to this 
issue satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an increased initial rating for a right ankle 
disability, there remain no allegations of errors of fact or 
law for appellate consideration concerning that issue.  The 
Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to an increased initial 
rating for a right ankle disability is dismissed.


ORDER

An increased initial rating for service-connected erectile 
dysfunction is denied.

The appeal concerning the issue of entitlement to an 
increased initial rating for a right ankle disability is 
dismissed without prejudice.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, while the Veteran was given notice of what was 
required to substantiate his claim for increased rating for 
his thoracolumbar spine disability under the revised criteria 
for rating disabilities of the spine effective September 26, 
2003 and what evidentiary burden he must overcome with 
respect to that claim, he was not provided notice of what was 
require to substantiate his claim prior to that date.  
Therefore, a remand is required in order to allow sufficient 
notice to the Veteran.  Upon remand, the Veteran will be free 
to submit additional evidence and argument on the question at 
issue.

In addition, the Veteran contends that his service treatment 
records may not be incomplete.  Specifically, he asserts that 
service treatment records dated from 1967 to 1975 have not 
been associated with the claims folder.  Because VA is on 
notice that there may be additional service treatment records 
that might be applicable to the Veteran's service connection 
claim and because those records may be of use in deciding the 
claim, these records are relevant and an attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In addition, a September 
2004 report from private physical therapist R. H. R. 
indicates that the Veteran has received physical therapy 
since June 2004.  To aid in adjudication, those records 
should be obtained.

The RO initially rated the Veteran's service-connected 
thoracolumbar spine disability using the criteria for 
limitation of motion of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Prior to September 26, 2003, 
a 20 percent rating was warranted for moderate limitation of 
motion of the lumbar spine, and a 40 percent rating was 
warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).

During the pendency of the Veteran's appeal, the regulations 
for rating disabilities of the spine were twice revised, 
effective September 23, 2002; and effective September 26, 
2003. 67 Fed. Reg. 54345 (August. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current regulation.  69 Fed. Reg. 25,179 
(2004).  The effective-date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran gets the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 
33,422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2008).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  That regulation was 
again slightly revised in September 2003.  Effective 
September 26, 2003, the regulations for rating disabilities 
of the spine were revised, and the diagnostic codes were 
reclassified.  The reclassified diagnostic codes include 5237 
(lumbosacral strain) and 5243 (intervertebral disc syndrome).  
68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5243 
(2008).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides that a 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Finally, a 
rating of 100 percent is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a.

The Incapacitating Episode Formula provides that a 40 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms that required 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a (2008).

The Veteran now contends that he is more restricted in his 
daily activities and has difficulty with lifting, prolonged 
sitting and standing, bending, laying, and twisting.  He has 
indicated that he wears a flexible brace when completing 
tasks around the house.  In March 2008, he complained of pain 
that radiates down both legs that is greater in the left leg 
with numbness in his toes.  In May and June 2008, he claimed 
that he has episodes of incapacitation and at times cannot 
get out of bed.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Here, while the Veteran's last VA 
examination in August 2005 is not overly stale, it appears 
from the statements of record that the Veteran's condition 
may have worsened since the date of the latest examination.  
Therefore, the Board finds that a new examination is in 
order.

Finally, the Veteran contends that he has a cervical spine 
disability that is related to his service.  Specifically, he 
claims that he sustained jump injuries as a paratrooper from 
1962 to 1968.  He contends that he had severe and frequent 
neck pain and discomfort from 1968 to 1981 and that he was 
treated for neck injuries after two service-related motor 
vehicle accidents in September 1970.  In May 2008, the 
Veteran complained of neck pain that radiates down to his 
right arm, hand, and two fingers to the right of the thumb.  
He also complained of a limited use of his right arm.

Service treatment records dated in February 1966 indicate 
that the Veteran had a rough parachute landing.  Records 
dated in September 1970 reflect involvement in two motor 
vehicle accidents and treatment for a cervical strain and 
muscle spasms.  A December 1981 note indicates that he pulled 
a muscle in his neck while reaching and moving boxes to a 
high shelf with an assessment of muscle spasm.  A November 
1988 clinical record notes that the Veteran was a parachutist 
who performed a total of sixty to eighty jumps over six 
years.  Records dated in April 1991 reflect complaints of 
left arm pain unrelated to any specific injury.  A May 1991 
report of medical history reflects complaints of pain and 
stiffness in the Veteran's shoulders.

Post-service medical records include a June 2004 MRI of the 
cervical spine which noted neck pain with radiation to the 
right arm of three to four weeks.  In August 2008, he was 
diagnosed with cervical disc degeneration.

The Veteran was afforded a VA cervical spine examination in 
March 2007 at which time the examiner opined that there was 
no history of significant cervical spine problems on active 
duty and further opined that the Veteran's cervical spine 
degenerative disc disease and degenerative joint disease were 
not caused by service.  The rationale was that a majority of 
people with no paratroop history in this age group will have 
his neck complaints and x-ray changes and if the same was due 
to service, he would have localized changes which would have 
occurred earlier.  However, service treatment records reflect 
a cervical strain in September 1970, a neck injury in 
December 1981, complaints of left arm pain in April 1991, and 
complaints of pain and stiff shoulders in May 1991.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Accordingly, a remand for an etiological 
opinion, rationale, and additional examination addressing 
whether the Veteran's cervical spine disability and any 
radiculopathy are etiologically related to his service, that 
includes a thorough review of the claims file all evidence of 
record, is necessary.  In this regard, the examiner on remand 
should specifically reconcile the opinion with the March 2007 
VA opinion and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Request the service treatment records 
from 1967 to 1975 associated with the 
Veteran's period of service from March 
1962 to April 1979.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records do not 
exist or that efforts to obtain them would 
be futile.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from R. H. R. 
and any additional providers and treatment 
records identified by the Veteran.  All 
attempts to secure the records must be 
documented in the claims folder.

3.  Send the Veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that:  informs him 
of all potentially applicable diagnostic 
criteria with regard to his claim for an 
increased rating for his degenerative 
joint disease of the thoracolumbar spine  
including Diagnostic Code 5292 (effective 
before and after September 23, 2002), and 
Diagnostic Codes 5237 and 5243 (effective 
September 26, 2003).

4.  Schedule the Veteran for a VA spine 
examination to determine the current 
nature and severity of his thoracolumbar 
spine disability.  The claims file should 
be made reviewed and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:
    
(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any thoracolumbar spine disability.
    
(b)  Provide ranges of motion of the 
lumbar, thoracic, and thoracolumbar 
spine.
    
(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(d)  State the length of time during 
the past twelve months that the Veteran 
has had incapacitating episodes due to 
a thoracolumbar spine disability.  
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
require rest prescribed by a physician 
and treatment by a physician.

(e)  State whether any neurological 
impairments, including any 
radiculopathy of the extremities, and 
bowel and bladder abnormalities, are 
shown.

(f)  State what impact, if any, the 
Veteran's thoracolumbar spine 
disability has on his employment and 
daily living activities.

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current cervical spine 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
March 2007 VA opinion.  The rationale for 
all opinions must be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any cervical spine 
disability.

(b)  State whether any neurological 
impairments, including any 
radiculopathy of the upper extremities, 
are shown.

(c)  Is it as likely as not (50 percent 
or more probability) that any cervical 
spine disability was incurred in or 
aggravated during the Veteran's 
service, including motor vehicle 
accidents in September 1970, a neck 
injury in December 1981, complaints of 
left arm pain in April 1991, and 
complaints of pain and stiff shoulders 
in May 1991?  The examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


